DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claims filed on 5/25/2021. Claims 1-10 are pending.

Priority
	Applicant’s claim for priority for continuation of U.S. Application No. 16/424,466 filed 5/28/2019, which claims priority to U.S. Application No. 14/506,794 filed 10/06/2014, which claims priority to Provisional Application No. 61/886,849 filed 10/4/2013, and foreign priority to Application No. KR10-2014-0134441 filed 10/6/2014 is acknowledged.

Terminal Disclaimer
The terminal disclaimer filed on 8/11/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10355714 and 11043973 has been reviewed and is accepted. The terminal disclaimer has been recorded.




Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Thomas Negley (Reg. no. 70,362) on 8/8/2022 for claims 1 and 6.

IN THE CLAIMS:
Please amend claims 1 and 6.

1.	(currently amended): A receiving method comprising:
receiving a signal at a receiving apparatus from a transmitting apparatus, the signal carrying broadcasting data;
demodulating the signal to generate values based on a modulation method;
writing values of the generated values in a first part of columns in a writing direction;
writing remaining values of the generated values in a second part of the columns in the writing direction;
reading the values written in the first part in a reading direction which is different from the writing direction;
reading the remaining values written in the second part in the reading direction,
splitting the values read from the first part and the remaining values written in the second part into a plurality of groups; 
deinterleaving the plurality of groups; and 
decoding values of the deinterleaved plurality of groups to output bits, wherein the bits correspond to the broadcasting data,
wherein the first part comprises a part of each of the columns and the second part comprises a remaining part of the each of the columns, 
wherein a number of the values written in the first part is determined based on the modulation method and a number of the plurality of groups,
wherein a number of the remaining values written in the second part is determined based on the number of the values written in the first part, 
wherein the modulation method is one of quadrature phase shift keying (QPSK), 16-quadrature amplitude modulation (QAM), 64-QAM and 256-QAM, and
wherein the remaining values are written from a first column of the second part after the values are written to a last column of the first part.

6.	(currently amended): A transmitting method comprising:
splitting a codeword into a plurality of bit groups; 
interleaving the plurality of bit groups;
writing bits from among bits of the interleaved plurality of bit groups in a first part of columns;
writing remaining bits from among the bits of the interleaved plurality of bit groups in a second part in a writing direction;
reading the bits written in the first part in a reading direction which is different from the writing direction;
 reading the remaining bits written in the second part in the reading direction; 
map the bits read from the first part and the remaining bits read from the second part to constellation points based on a modulation method; and
transmit a signal generated based on the constellation points from a transmitter to a receiver,
wherein the modulation method is one of quadrature phase shift keying (QPSK), 16-quadrature amplitude modulation (QAM), 64-QAM and 256-QAM, 
wherein the first part comprises a part of each of the columns and the second part comprises a remaining part of the each of the columns,
wherein a number of the bits written in the first part is determined based on the modulation method and a number of the plurality of bit groups,
wherein a number of the remaining bits is determined based on a number of bits of the codeword and the number of the bits written in the first part, and
wherein the remaining bits are written from a first column of the second part after the bits are written to a last column of the first part.

Allowable Subject Matter
The following is an examiner’s statement for reason of allowance:
	The closest prior arts of record:
Jeong et al. (20090063929) discloses codeword bits written in an interleaver in order of columns, and the bits are read from the bit-written columns in order of rows, where bits low in degree are mapped to higher-reliability sign-determining bits, and bits high in degree are mapped to lower-reliability size-determining bits, and the codeword bits are written in the interleaver in the order of columns such that bits x0 and x which are high in degree are written before bits x4 and 6 which are low in degree.

However, with respect to independent claim 1, and similarly claim 6, the prior arts of record do not explicitly disclose or fairly suggest, either individually or in combination, the limitations “writing values of the generated values in a first part of columns in a writing direction; writing remaining values of the generated values in a second part of the columns in the writing direction; reading the values written in the first part in a reading direction which is different from the writing direction; reading the remaining values written in the second part in the reading direction, splitting the values read from the first part and the remaining values written in the second part into a plurality of groups; deinterleaving the plurality of groups; and decoding values of the deinterleaved plurality of groups to output bits, wherein the bits correspond to the broadcasting data, wherein the first part comprises a part of each of the columns and the second part comprises a remaining part of the each of the columns, wherein a number of the values written in the first part is determined based on the modulation method and a number of the plurality of groups, wherein a number of the remaining values written in the second part is determined based on the number of the values written in the first part”, and “wherein the remaining values are written from a first column of the second part after the values are written to a last column of the first part”.

The corresponding dependent claims further limit the independent claims and thus, also contain allowable subject matter by virtue of their dependency. Hence, claims 1-10 are allowable over the prior arts of record.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAZZAD HOSSAIN/Examiner, Art Unit 2111 
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111